          Case 3:15-cr-00096-SI Document 13 Filed 01/27/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES

Date: January 27, 2020         Time: 23 minutes                     Judge: SUSAN ILLSTON
Case No.: 15-cr-00096-SI-1     Case Name: U.S. v. ATHANASIOS VOULOUKOS (c)(nc)(p)(np)
Attorney for Govt.: Robert S. Leach
Attorney for Defendant: Randy Sue Pollock

 Deputy Clerk: Teddy Van Ness                        Court Reporter: Ana Dub
 Interpreter: n/a                                    Probation Officer: n/a


                                      PROCEEDINGS

1) Change of Plea - hearing held.

Case continued to October 30, 2020 @ 11:00 a.m. for Sentencing.


                                        SUMMARY

Defendant sworn. Plea agreement executed in open court. The Court accepts guilty plea entered
as to Count 1 of Indictment. Matter is referred to Probation for PSR.
